DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 08/05/2021.  

2.	Claims 1-12, 15, 17-23 are pending in the case.  Claims 1, 8 and 15 are independent claims.  Claims 1, 2, 8 and 21 have been amended. Claims 212 and 23 are newly added.  Claims 13-14, 16 is cancelled.



Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered but they are not persuasive. 

Applicant argues (claim 1) Siltanen Valli (US 2019/019683 A1) (hereinafter Sitanen) fails to disclose “transmit data changes in a position and an orientation of the one or more sensors without transmitting mesh data to the second computing device;
and after transmission of the changes in the position and the orientation of the one or more sensors, transmit updated mesh data to the second computing device that 

In response, Siltanen discloses users interact in an AR session (Para 79), where users share the first user’s perspective view (Para 80) based on tracking camera position of first user device (Para 86) as well as the second device selecting camera coordinate parameters, e.g. position/orientation, to obtain from the first device a new field of view within the 3D model (Para 82).  Therefore, Siltanen disclosures suggests “transmit data changes in a position and an orientation of the one or more sensors without transmitting mesh data to the second computing device”.

Additionally, Siltanen discloses following repositioning of the camera according to selected parameters, the truncated 3D model corresponding to the field of view is transmitted for display (Para 78, 89, Fig. 4C).  Therefore, Siltanen discloses after transmission of the changes in the position and the orientation of the one or more sensors, transmit updated mesh data to the second computing device that causes the second computing device to update the 3D representation of the real-world environment



Applicant argues (claim 8) Siltanen Valli (US 2019/019683 A1) (hereinafter Sitanen) fails to disclose identify the real-world environment based on the mesh data; 

In response, Siltanen discloses, during user interaction, tracking camera position (Para 86) to obtain a truncated 3D model representing the intersection of the 3D information with the field of view of the user terminal (Para 87).  Tracked camera positioning also enables a second user to select a view different from that of a local user, obtain a full 3D model (Para 90) and interact with a stored 3D model of the local user environment (Para 84, 85, 92).  The second user interactions with the stored model are combined for viewing, by the first user, from different viewpoints (Para 91, 93). Therefore, Siltanen discloses identify the real-world environment based on the mesh data; based on identification of the real-world environment, obtain past sensor data captured at a point in the past, where past and real-time sensor data are combined to a create a 3D representation of the real-world environment.  



Applicant argues (claim 15) Valli 683’ (hereinafter Siltanen) fails to disclose integrating portions of past image data and past mesh data that include the portion of the real world environment occupied by the camera at a previous time when the camera was not present in the 3D representation.

	In response, Siltanen teaches capturing local features in advance (Para 46, 50, 56), using one or more cameras (Fig. 9), to generate 3D data that provide scene portions relevant to a desired perspective to display (Fig. 4, 8).  Based on the foregoing rationale, as well as the following rejection, it is maintained that Siltanen discloses integrating portions of past image data and past mesh data that include the portion of the real world environment occupied by the camera at a previous time when the camera was not present in the 3D representation.



Applicant argues claims 2-7, 9-12, 17-21 and new claims 22-23 are allowable for its dependency from an allowable base claim, and for the additional features that each recites.

In response, claims 2-7, 9-12, 17-21 and new claims 22-23 are not allowable for at least similar rationale as applied in the rejection of respective features and/or based on dependency from a respectively rejected independent claim.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 15 and 17-21 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pekka Siltanen et al., US 2019/0108683 A1.



Independent claim 1, Siltanen discloses a system (i.e. a telepresence system - Fig. 18) comprising: 

one or more data processing units (i.e. camera marker, e.g. tablet computer, including processor – Fig. 10; Para 189); and

a computer-readable medium having encoded thereon computer-executable instructions  (i.e. camera marker, e.g. tablet computer, includes stored software 

receive real-time sensor data captured by one or more sensors of a first computing device located in a real-world environment  (i.e. multiple sensors capture local features to provide a 3D representation of the scene – Para 46,50; 3D sensors capture local features in advance – Para 78, 95, 96), the sensor data comprising an image of the real-world environment and mesh data derived from a depth scan of the real-world environment, the real-time sensor data captured from a first perspective of the one or more sensors (i.e. multiple sensors capture local features from different angles to provide a 3D representation of the scene – Para 46,50; 3D depth sensors in 3D cameras scan the environment – Para 78, 95):

receive input data from a user of a second computing device indicating a user – selected second perspective of the same real-world environment that is different from the first perspective (i.e. remote participant/device – Fig. 3 “312” - selects area of interest from the received live video – Para 68; remote user send a local user virtual camera coordinates defining a select perspective view to generate the scene – Para 82; Fig. 4C);

generate a three-dimensional (3D) representation of the real-world environment from the real-time sensor data (i.e. multiple sensors capture local features to provide a 3D representation of the scene – Para 46,50); and

transmit data changes in a position and an orientation of the one or more sensors without transmitting mesh data to the second computing device that causes the second computing device to render the 3D representation of the real-world environment in a user interface (UI) from the second perspective (i.e. send 3D information from the local environment to the remote device/user – Para 60, 79; Fig. 3D; data associated with features in the selected area/region of interest is received at the remote device – Para 68; tracking camera position of first user device - Para 86; the second device can send select camera coordinates parameters, e.g. position/orientation, to obtain from the first device a new field of view within the 3D model – Para 82; users interact in an AR session – Para 79 - where users share the first user’s perspective view – Para 80);

and after transmission of the changes in the position and the orientation of the one or more sensors, transmit updated mesh data to the second computing device that causes the second computing device to update the 3D representation of the real-world environment (i.e. following reposition of the camera according to selected parameters, the truncated 3D model corresponding to the field of view is transmitted for display – Para 78, 89, Fig. 4C).

Siltanen fails to disclose transmit data changes in a position and an orientation of the one or more sensors without transmitting mesh data to the second computing device.

 transmit data changes in a position and an orientation of the one or more sensors without transmitting mesh data to the second computing device with the method of Siltanen because Siltanen suggests modifying the displayed perspective view using the first user device which acts as an a model extent setting camera that is tracked to control the perspective view provided to a second user device.  Including transmit data changes in a position and an orientation of the one or more sensors without transmitting mesh data to the second computing device with the method of Siltanen provides predictable results as it improves coordinated interaction of the shared AR session and improves first user device control of display perspective.



Claim 2, Siltanen discloses a system of claim 1, wherein the instructions further cause the one or more data processing units to:
identify the real-world environment based on the mesh data (i.e. tracking camera position - Para 86 - to obtain a truncated 3D model representing the intersection of the 3D information with the field of view of the user terminal - Para 87); 

based on identification of the real-world environment, obtain past sensor data captured at a point in the past (i.e. tracked camera positioning enables a second user to select a view different from that of a local user, obtain a full 3D model - Para 90 - and interact with a stored 3D model of the local user environment - Para 92); and




Claim 3, Siltanen discloses a system of claim 1, wherein the instructions further cause the one or more data processing units to:
receive a second image and second mesh data captured by a second camera (i.e. multiple sensors capture local features to provide a 3D representation of the scene – Para 46, 50); and

integrate the second image and second mesh data into the 3D representation of the real- world environment (i.e. send 3D information from the local environment to the remote device/user – Para 60, 79; 3D data associated with features in the selected area/region of interest is received at the remote device – Para 68; the 3D model that appears to the remote viewer includes the intersecting portion of the 3D model of the environment – Para 84).  




Claim 4, Siltanen discloses a system of claim 1, wherein the 3D representation of the real-world environment is rendered on a first display  as a floor-map (i.e. 3D view provided to remote users – Para 85, 88; virtual camera control command provided for a remote location generates a corresponding perspective view - Para 208; a telepresence system – abstract; Fig. 6 - that provides a remote user with a perspective view – Fig. 4B; Para 80 – and provides an overhead view including location of objects in the AR session – Fig. 4A; Para 79) and a second view of the 3D representation of the rea-world environment is rendered on a second display based on the second perspective  (i.e. remote user – Para 77 – receives a select perspective view of the 3D scene – Para 82).  

 


Claim 5, Siltanen discloses a system of claim 1, wherein the floor map includes a representation of a virtual camera indicating the second perspective that is rendered on the second display (i.e. a telepresence system – abstract; Fig. 6 - that provides an overhead view including a representation of a virtual camera in the AR session – Fig. 4A “414”; Para 79; 3D view provided to remote users – Para 85; virtual camera position controls displayed perspective – Para 82; Fig. 4C).




Claim 6, Siltanen discloses a system of claim 5, wherein data received from the second computing device indicating movement of the representation of  the virtual camera within the floor-map causes the system to change the second perspective of the 3D representation of the real-world environment that is rendered on the second computing device (i.e. 3D view provided to remote users – Para 85, 88; virtual camera control command provided for a remote location generates a corresponding perspective view - Para 208; the remote user may send virtual camera location/parameters to a local user that generates the appropriate view to send to the remote user or the remote user may change the virtual camera in real time – Para 82; Fig. 4C).




Claim 7, Siltanen discloses system of claim 5, wherein changing the perspective of the second computing device rendering the perspective of the real-world environment generates data that causes the system to change the location or orientation of the representation of the virtual camera in the floor-map (i.e. the remote user may change the virtual camera in real time which generates the appropriate view having virtual camera location/parameters to send to the remote user – Para 82; Fig. 4C; providing 



Independent claim 8, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein. Siltanen additionally discloses identify the real-world environment based on the mesh data (i.e. tracking camera position - Para 86 - to obtain a truncated 3D model representing the intersection of the 3D information with the field of view of the user terminal - Para 87); 

based on identification of the real-world environment, obtain past sensor data captured at a point in the past (i.e. tracked camera positioning enables a second user to select a view different from that of a local user, obtain a full 3D model - Para 90 - and interact with a stored 3D model of the local user environment - Para 84, 85, 92); 

obtain past sensor data captured at a time point in the past; integrate the past sensor data into the 3D representation of the real-world environment (i.e. the 3D environment data corresponding to the position of the selected perspective, e.g. virtual camera position, is provided to the remote device – Para 82; Fig. 4C; the 3D model that appears to the remote viewer includes live video of the field of view of the local user and the intersecting portion of the 3D model of the environment – Para 84; intersecting portions 



Claim 9, Siltanen discloses the computing device of claim 8, wherein the real-time sensor data is captured during a meeting (i.e. the environment may be a video meeting – Para 64) and the past sensor data was captured using the one or more sensors earlier in the meeting (i.e. multiple sensors capture local features in advance to provide a 3D representation of the scene – Para 46,50, 56).  


Claim 10, the corresponding rationale as applied in the rejection of claim 3 applies herein.




Claim 11-14 and 18, the corresponding rationale as applied in the rejection of claims 4-7 applies herein.






receiving input data indicating a second perspective that is different from the first perspective (i.e. remote participant/device – Fig. 3 “312” - selects area of interest from the received live video – Para 68; remote user send a local user virtual camera coordinates defining a select perspective view to generate the scene – Para 82; Fig. 4C); 

generating a three-dimensional (3D) representation of the real-world environment from the real-time sensor data (i.e. multiple sensors capture local features to provide a 3D representation of the scene – Para 46,50);

receiving a second image of the real-world environment and second mesh data derived from a second depth scan of the real-world environment captured by a camera, the 

Atty/Agent: Benjamin A. KeimNewport IP, LLCaugmenting the 3D representation of the real-world environment with the second image and the second mesh data (i.e. the 3D environment data corresponding to the position of the selected perspective, e.g. virtual camera position, is provided to the remote device – Para 82; Fig. 4C; the 3D model that appears to the remote viewer includes live video of the field of view of the local user and the intersecting portion of the 3D model of the environment – Para 8); 

integrating at least portions of past image and past mesh data that includes the portion of the real-world environment occupied by the camera at a previous time when the camera was not present into the 3D representation (i.e. send 3D information from the local environment to the remote device/user – Para 60, 79; 3D data associated with features in the selected area/region of interest is received at the remote device – Para 68 – and corresponding to the position of the selected perspective, e.g. virtual camera position, is provided to the remote device – Para 82; Fig. 4C; the 3D model that appears to the remote viewer includes live video of the field of view of the local user and the intersecting portion of the 3D model of the environment – Para 84; intersecting portions of the 3D model provided by multiple sensors that captured local features in advance– Para 46, 50, 56, 95); and 






Claim 17, Siltanen discloses the method of claim 15, wherein the 3D representation is rendered from two perspectives (i.e. render the 3D scene from a front perspective view and a side perspective – Fig. 4B/C), and wherein rendering the 3D representation of the real-world environment comprises rendering both of the two perspectives (i.e. render the 3D scene from a front perspective view and a side perspective – Fig. 4B/C; generate the scene from a selected perspective view – Para 82; Fig. 4C).  



Claim 19, the corresponding rationale as applied in the rejection of claim 6 applies herein.  Additionally, Siltanen discloses wherein rendering the 3D representation of the real-world environment continues while the perspective is updated remote user may change the virtual camera in real time – Para 82; Fig. 4C).


Claim 20, Siltanen discloses the method of claim 15, wherein the real- time sensor data are saved over time, and wherein the method further comprises rendering, from a third perspective, a past 3D representation of the real-worldSerial No.: 15/994,585-6-Aty Docket No.: MS1-9216US Atty/Agent: Benjamin A. KeimNewport IP, LLCenvironment from real-time sensor data collected at a time point in the past (i.e. the 3D environment data corresponding to the position of the selected perspective, e.g. virtual camera position, is provided to the remote device – Para 82; Fig. 4C; the 3D model that appears to the remote viewer includes live video of the field of view of the local user and the intersecting portion of the 3D model of the environment – Para 84; intersecting portions of the 3D model provided by multiple sensors that captured local features in advance– Para 46, 50, 56, 95;  a remote user can obtain a stored 3D model of a local user’s environment – Para 92 -, where the stored model is presented from a viewpoint selected by the remote user – Para 90).



Claim 21, Siltanen discloses a system of claim 1, wherein the input data from the user of the second computing device indicating the user-selected second perspective of the same real-world environment that is different from the first perspective comprises an instruction to set the perspective of the second user device to a then current perspective of the first computing device (i.e. remote user send a local user virtual camera coordinates defining a select perspective view to generate the scene – Para 82; Fig. 



Claim 23, Siltanen discloses the computing device of claim 8, wherein identify the real-world environment based on the mesh data comprises identify the real-world environment based on location and size of features in the mesh data markerless tracking of environment features (Para 33, 45).


Siltanen fails to disclose identifying the location and size of walls and location and size of windows in the mesh data.

However, it would have been obvious at the effective date of invention to include identifying the location and size of walls and location and size of windows in the mesh data with the method of Siltanen because Siltanen uses SLAM technique to identify .




Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pekka Siltanen et al., US 2019/0108683 A1 as applied to claim 1 above, and further in view of Ying Chen et al., US 2017/0302719 A1.


Claim 22, Siltanen discloses displaying an AR session with viewable objects (Fig. 4C).
Siltanen fails to disclose a system of claim 1, wherein computer-executable instructions further cause the one or more data processing units to: Serial No.: 15/994,585-6- Alty Docket No.: MS1-9216US Atty/Agent: Benjamin A. KeimNewport IP, LLCreceive a selection of a target object in the real-world environment; determine that the target object has moved; and modify the second perspective of the real-world environment that is different from the first perspective to maintain the target object in view, which Chen discloses (i.e. in an AR device – Para 52 - selecting an object for tracking – Para 75 - and updating a field of view to track the moving object – Para 79, 103).

It would have been obvious at the effective date of invention to combine Chen’s receive a selection of a target object in the real-world environment; determine that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619